Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Examiner notes the amendments filed 12/08/2021 have overcome all outstanding 112(b) and 112(d) issues. 
Claim Rejections - 35 USC § 103
Examiner notes that all 103 rejections have been withdrawn. 
Allowable Subject Matter
Claims 2-15,17-21 and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner withdraws all outstanding 103 rejections because Carol is directed towards a process for the preparation of a glass or glass ceramic plate for a cooking surface (see Carol at [0035]), whereas the claimed process is directed towards a process for the preparation of a dental restoration and there is no evidence of record that one of ordinary skill in the art would find it obvious to use the composition of Carol as a dental restoration. As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the process for the preparation of a dental restoration as claimed in independent claim 23. All claims not specifically addressed are allowable due to their dependence on an otherwise allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed in the Appeal Brief dated 03/02/2022 have been fully considered and they are not persuasive as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON K MILLER/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731